Citation Nr: 0728412	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-31 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

A review of the claims file indicates that the veteran has 
raised the issue of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  As this issue has not 
been developed for appellate review, or adjudicated by the 
RO, the Board refers it to the RO.  The sole issue before the 
Board at this time is whether the veteran is entitled to an 
increased evaluation for PTSD.


FINDING OF FACT

The competent medical evidence, overall, indicates that the 
veteran's PTSD does not result in deficiencies in most areas, 
with such symptoms as, for example, suicidal ideation; 
obsessional rituals; speech that is intermittently illogical, 
obscure, or irrelevant; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

VA outpatient medical reports show PTSD treatment during the 
appeal period.  An April 2003 progress note relates that the 
veteran worked in January and February at a paper mill.  He 
had multiple PTSD symptoms.  The assessment was chronic 
delayed PTSD and family relational problems.  In February 
2004, he reported having a two week union job but was 
uncertain whether he would be hired.  He had many employment 
rejections and felt that he was being discriminated against 
due to age.  The employment rejections were wearing him down 
and causing more depression and PTSD symptoms.  He had 
multiple PTSD symptoms.  The assessment was chronic delayed 
PTSD and employment problems.  In April 2004, the veteran was 
noted to be unemployed.  He had multiple PTSD symptoms.  The 
assessment was chronic delayed PTSD and employment problems.   

The report of a March 2004 VA examination provides that the 
examiner reviewed the veteran's claims file, as well as his 
medical records.  The veteran worked for the past 32 years as 
a machinist and millwright.  He worked briefly as a 
consultant in January or February 2003.  He would work about 
a week or two and then find it hard to focus and pay 
attention.  He reported having difficulty working around 
people who do not speak English.  The veteran felt that 
potential employers considered him to be too old.  The 
veteran was divorced in the past.  He was trying to 
reestablish a relationship with his youngest daughter.  It 
was indicated that he received social support through his 
church.  He was in counseling at the VA outpatient clinic.  
He complained that his symptoms were worse in the past three 
years due to employment problems and three Vietnam buddies 
dying.  He reported being nervous and regretful and said he 
had sudden anxiety.  

On mental examination, the veteran had appropriate hygiene 
and grooming, reported nervous mood, and rambled in his 
thought processes.  There were no psychotic symptoms endorsed 
or noticed.  He denied suicidal ideation, stating he would 
not do this because of his daughter or his church.  He denied 
being homicidal.  He exhibited good long-term memory and had 
only mild short-term memory impairment.  The veteran reported 
nightmares about three times a week.  Recollection of the 
event were usually triggered by something like helicopters.  
He avoided the news and information about terrorists.  He 
liked to fish offshore to be away from people.  He did not 
get close to other people.  In general, he did not feel safe.  
At nighttime, he wanted to be home before dark.  He slept 
better because of medication but sometimes did wake up due to 
nightmares.  He had difficulty sustaining attention and 
concentrating,  He was hypervigilant and even at church sat 
in the back pew so that he could exit quickly.  

The examiner VA commented that the overall picture was one of 
an individual who continued to have some adjustment related 
problems based on anxiety, which affected his ability to 
sustain employment because of difficulty with attention and 
concentration and interpersonal relationships.  The Axis I 
diagnosis was PTSD, chronic, delayed onset.  The current Axis 
V GAF score was 50, providing evidence against this claim.  

The foregoing evidence weighs against a 70 percent 
evaluation.  The veteran's VA outpatient treatment records 
and VA examination report fail to demonstrate that his PTSD 
is manifest by deficiencies in most areas.  Further, such 
symptoms as, for example, suicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships is not generally seen.  
The post-service medical record provides evidence against 
this claim.       

The veteran's GAF score of 50 also fails to support 
entitlement to a 70 percent evaluation and would provide more 
evidence against this claim.  According to the GAF Scale, a 
score between 51 and 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers); a score between 41 and 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM-IV at 32; 38 C.F.R. § 4.125.  
Overall, the veteran's GAF score shows his PTSD symptoms are 
nearly moderate, not indicating deficiencies in most areas

The Board is aware of the veteran's contentions that he is 
unemployed due to PTSD.  While VA medical records refer to 
him as unemployed or as having employment problems, they do 
not state or indicate that his PTSD causes or results in his 
these problems.  The veteran himself believes that some of 
his employment problems stem from age discrimination.  The 
veteran has also failed to submit any employment or 
termination records supporting his contentions.  In any 
event, the Board finds that the post-service medical record 
outweigh the veteran's contentions regarding this point.  It 
is important for the veteran to understand that without some 
problems, the current 50 percent evaluation (a significant 
disability evaluation) could not be justified. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's PTSD, that would 
take his case outside the norm so as to warrant an 
extraschedular rating.  While there is medical evidence that 
the veteran has employment problems, this fact is taken into 
account by the current 50 percent evaluation, which reflects 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work relationships.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against entitlement 
to an evaluation for PTSD in excess of 50 percent, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in February 
2004 and January 2005 that discussed the particular legal 
requirements applicable to the veteran's claim, the evidence 
considered, and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  In February 2004, the veteran informed 
VA that he had no additional relevant medical evidence to 
submit.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted an examination.  The veteran has not alleged that 
his disability has increased in severity since that time, or 
submitted medical records showing such an increase.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The RO 
has made all reasonable efforts to assist the veteran in the 
development of his claim.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


